Exhibit 10.5

EXECUTION VERSION

SUPPORT AGREEMENT

This Support Agreement is dated August 1, 2008 among Environmental Power
Corporation (“EPC”), Microgy Holdings, LLC (“Holdings”) and Microgy Hanford, LLC
(“Hanford”) Microgy Riverdale, LLC (“Riverdale”) (each, a “Project Company” and
Hanford and Riverdale together, the “Project Companies”) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”) under the Trust Indenture dated
as of August 1, 2008 (the “Indenture”) with California Statewide Communities
Development Authority (the “Issuer”).

WHEREAS, Holdings is an indirect, wholly owned subsidiary of EPC, and Holdings
owns all of ownership interests in the Project Companies; and

WHEREAS, each of the Project Companies is engaged in the construction,
development and operation of certain facilities to be constructed for the
recycling of dairy cow manure into pipeline quality renewable natural gas (each
a “California Facility” and, together, the “California Facilities”); and

WHEREAS, Holdings is the obligor with respect to $62,425,000 California
Statewide Communities Development Authority Environmental Facilities Revenue
Bonds (Microgy Holdings Project) Series 2008A (the “Bonds”) issued under the
Indenture; and

WHEREAS, the proceeds of the Bonds are held by the Trustee to be applied to the
costs of construction of the California Facilities; and

WHEREAS, to induce the purchasers of the Bonds and all who may become holders of
the Bonds to purchase and hold the Bonds, EPC has agreed to enter into this
Agreement;

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows:

1. Funding.

(a) EPC will advance funds, as equity contributions or as subordinated debt, to
Holdings from time to time as may be required to fully pay all costs of
construction of each California Facility, as well as to fund operating costs of
each California Facility incurred prior to the Date of Completion of such
California Facility, to the extent that funds are not available therefor under
the Construction Fund established pursuant to the Indenture or otherwise
available from Holdings or from the respective Project Company.

(b) Holdings agrees to advance funds to the respective Project Companies as
equity contributions at the times and in the amounts necessary to fully pay all
costs of construction of each California Facility, as well as to fund operating
costs of each California Facility incurred prior to the Completion Date (as
defined in the Loan Agreement) of such California Facility, to the extent such
costs are not paid by Holdings.



--------------------------------------------------------------------------------

2. Determination of Completion Date. The Completion Date of each California
Facility will be established by a certificate of R.W. Beck, Inc. as independent
engineer, or such other firm as may at the time be acting as independent
engineer under the Indenture, delivered at the request of Holdings to the
Trustee as the “Completion Certificate” delivered under the Indenture
accompanied by the certifications delivered under the Loan Agreement

3. Subordination of Payments. The parties hereto agree that to the extent funds
advanced by EPC pursuant to paragraph (a) hereof are evidenced by debt
instruments (“EPC Loans”), the repayment of all amounts due to EPC in respect of
such EPC Loans (collectively, the “Subordinated Debt”) are and will be
subordinate, to the extent and in the manner hereinafter set forth, to payments
by Holdings under the Loan Agreement between Holdings and the Issuer dated as of
August 1, 2008 related to the Bonds and to payments by Holdings under the
Guarantee Agreement dated as of October 1, 2006 among Holdings, the Subsidiary
Guarantors named therein and Wells Fargo Bank, National Association, as
Collateral Trustee (the “Collateral Trustee”) as amended and supplemented by the
Supplemental Guarantee Agreement, dated as of August 1, 2008 among Holdings, the
Subsidiary Guarantors named therein and the Collateral Trustee (as so amended
and supplemented, the “Guarantee”). Payments of Subordinated Debt may be made
only as provided in the Guarantee.

4. In Furtherance of Subordination. EPC agrees that all payments or
distributions upon or with respect to the Subordinated Debt which are received
by EPC contrary to the provisions of this Agreement and the Guarantee shall be
received in trust for the benefit of the holders of the Secured Obligations
under the Guarantee (as defined therein), shall be segregated from other funds
and property held by EPC and shall be forthwith paid over to the Collateral
Trustee for application in accordance with the Collateral Trust Indenture and
the Guarantee.

5. Rights of Subrogation. EPC agrees that no payment or distribution pursuant to
the provisions of this Agreement shall entitle EPC to exercise any right of
subrogation in respect thereof until the Secured Obligations (as defined in the
Guarantee) shall have been paid in full.

6. Agreement in Respect of Subordinated Debt. EPC will not sell, assign, pledge,
encumber or otherwise dispose of any of the Subordinated Debt unless in each
case the assignee acknowledges in writing that such assigned Subordinated Debt
is subject to the provisions of this Agreement.

7. Repayments to EPC. The parties agree that, to the extent that amounts
contributed by Holdings to the Project Companies both as an initial equity
contribution and under paragraph 1(b) hereof exceeds 20% of the costs of all of
the California Facilities as completed (the “Excess Equity”), such Excess Equity
may be repaid by the Project Companies to Holdings and by Holdings to EPC,
subject only to the limitations of the Guarantee.

8. Further Assurances. Each of the parties will, at their own expense and at any
time and from time to time, promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary or
desirable or that the Trustee may reasonably request in order the protect any
right or interest granted or purported to be granted hereby or to enable the
Trustee to exercise and enforce its rights and remedies hereunder.

 

2



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California.

10. Notices. All notices, requests and other communications to any party under
this Agreement shall be mailed, sent or delivered at its address specified below
or to such other address as it may hereafter designate by notice to the other
parties hereto.

 

Environmental Power Corporation

120 White Plains Road

Suite 610

Tarrytown, NY 10591-5546

  

Microgy Holdings, LLC

120 White Plains Road

Suite 610

Tarrytown, NY 10591-5546

Microgy Hanford, LLC

c/o Microgy Holdings, LLC

120 White Plains Road

Suite 610

Tarrytown, NY 10591-5546

  

Microgy Riverdale, LLC

c/o Microgy Holdings, LLC

120 White Plains Road

Suite 610

Tarrytown, NY 10591-5546

Wells Fargo Bank, National Association

4 Penn Center, Suite 810

1600 JFK Boulevard

Philadelphia, Pennsylvania 19103

  

11. Severability. Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties
hereto waive any provision of law that renders any provision hereof prohibited
or unenforceable in any respect.

12. Amendment. Neither this Agreement nor any of the terms hereof may be
amended, changed or modified except by an instrument in writing signed by each
of the parties hereto; provided, however, that no amendment, change or
modification shall be made to this Agreement without the prior consent of
Majority Holders (as defined in the Indenture).

13. Trustee as Beneficiary. The parties agree that the Trustee is an express
beneficiary of this Agreement and, during the continuation of a Default under
the Indenture, the Trustee shall have the right to demand and receive payments
hereunder for application in accordance with this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Support
Agreement as of the date first written above.

 

ENVIRONMENTAL POWER CORPORATION By:  

/s/ Michael E. Thomas

Title:  

Senior Vice President, Chief Financial

Officer and Treasurer

MICROGY HOLDINGS, LLC By:  

/s/ Michael E. Thomas

Title:   Vice President and Treasurer MICROGY HANFORD, LLC By:  

/s/ Michael E. Thomas

Title:   Vice President and Treasurer MICROGY RIVERDALE, LLC By:  

/s/ Michael E. Thomas

Title:   Vice President and Treasurer WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee By:  

/s/ Marvin Kierstead

Title:   Vice President

 

4